Citation Nr: 0827222	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO. 06-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs	`


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969, and from December 1973 to April 1980. 

The issue of entitlement to service connection for 
hypertension was previously before the Board of Veterans' 
Appeals (Board) in February 2008, at which time it was 
remanded for further development.  Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C., confirmed and continued the denial of 
service connection for hypertension. Thereafter, the case was 
returned to the Board for further appellate action.

In October 2007, during the pendency of the appeal, the 
veteran had a hearing before the Acting Veterans Law Judge, 
whose name appears at the end of this decision.  A transcript 
of that hearing has been reviewed and associated with the 
claims folder.


FINDINGS OF FACT

1.  Hypertension was not chronic in service; did not manifest 
to a compensable degree within one year of service 
separation; first manifested many years after service; and 
there is no competent evidence of record that hypertension is 
related to service.

2.  There is no competent evidence of record which shows that 
the veteran's hypertension is proximately due to or is 
aggravated by his service-connected diabetes mellitus.




CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for secondary service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for hypertension. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, in this case the RO) decision 
on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Collectively, VA notice and duty to assist letters dated in 
March 2005 and March 2008 satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  These letters 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and of 
what evidence the veteran should provide. These letters also 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that were not in 
the possession of a Federal department or agency.

On June 16, 2008, the AMC received a response to a 
Supplemental Statement of the Case which it had issued on May 
21, 2008.  The veteran indicated that he had additional 
information or evidence to submit in support of his appeal 
and requested that VA permit him 60 days from the date the 
Supplemental Statement of the Case was issued to submit the 
additional information or evidence.  As of July 21, 2008, 
that information or evidence had not been received by VA, and 
the Board is not, otherwise, aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim that VA has not sought.  Service medical records, 
service personnel records, VA outpatient treatment records, 
VA examination reports and medical opinions, private 
treatment records, the veteran's written submissions, and the 
transcript of the veteran's October 2007 personal hearing 
have been associated with the record.  Therefore, the Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  As the RO 
initially denied the veteran's claim for service connection 
for hypertension in May 2005, it could not have provided 
timely notice to the veteran of the elements in Dingess.  
Although VA did not provide notice to the veteran until 
December 2007, any problem in that regard was effectively 
cured by the procurement of additional evidence and a 
readjudication of the claim in May 2008 (supplemental 
statement of the case). See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (to cure a notice timing 
defect, a compliant notice must be issued followed by the 
readjudication of the claim).  Moreover, in the present 
appeal, because the claim for service connection for 
hypertension is being denied, no effective date or rating 
percentage will be assigned regarding that claim.  Therefore, 
the Board finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.

The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization, in writing and at the 
personal hearing. For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
appeal. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection Legal Authority

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307. 

Service connection may also be granted for a disorder that 
has been found to be proximately due to or aggravated by a 
service- connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  In order to demonstrate 
aggravation, the evidence must show that the claimed 
disability is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(b).  (The Board notes the changes to 38 C.F.R. § 
3.310 effective in October 10, 2006, but finds the previous 
version of 38 C.F.R. § 3.310 potentially more favorable to 
the veteran)

Service Connection Analysis

The veteran seeks service connection for hypertension, 
primarily on a secondary basis.  He contends that his 
hypertension is proximately due to or has been aggravated by 
his service-connected diabetes mellitus.  Therefore, he 
maintains that service connection is warranted. 

Although the veteran has a current diagnosis of hypertension, 
a review of the record shows that hypertension was not 
chronic in service.  Hypertension did not manifest to a 
compensable degree within one year of service separation, but 
first manifested many years after service.  In addition, 
there is no competent evidence of record that hypertension is 
related to service.  Accordingly, the veteran does not meet 
the criteria for service connection as directly incurred in 
service.

A review of the evidence, such as the report of an August 
2004 VA outpatient treatment record and the report of a March 
2008 VA examination, shows that the veteran's hypertension 
was first manifested in approximately 2004, many years after 
his discharge from service.  There is no competent evidence 
on file that it is in any way related to service.  For these 
reasons, service connection is not warranted on a direct or 
presumptive basis. 

Although the veteran contends that his hypertension is 
proximately due to or is aggravated by his service-connected 
diabetes mellitus, the record is also negative for any 
competent evidence in that regard.  In its February 2008 
remand, the Board specifically directed that the veteran be 
examined to consider that question. However, after reviewing 
the veteran's claims file, interviewing the veteran for his 
history, and conducting an examination of the veteran, the 
March 2008 VA examiner opined that the veteran's hypertension 
was not likely due to his diabetes. He noted that the 
veteran's diabetes was borderline in degree and concluded 
that the veteran's hypertension was most likely due to his 
increased body mass index.  

The only reports asserting a relationship between 
hypertension and service-connected diabetes mellitus come 
from the veteran; however, as a lay person, the veteran is 
only qualified to report on matters that are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection on a secondary basis.  Because 
there is no competent evidence of a relationship between 
hypertension and the service-connected diabetes mellitus, a 
preponderance of the evidence is against a claim for 
secondary service connection for hypertension.

Absent competent evidence of service connection on a direct, 
presumptive, or secondary basis, a preponderance of the 
evidence is against service connection for hypertension.  
Accordingly, the claim for service connection for 
hypertension is denied.

In rendering this decision, the Board notes that, in March 
2008, the VA examiner did not specifically address the 
question of whether the veteran's diabetes mellitus had 
aggravated his hypertension.  On its face, such an omission 
suggests less-than-full compliance with instructions in the 
Board's remand and must be remedied. Stegall v. West , 
11 Vet. App. 268 (1998) (as a matter of law, the veteran has 
a right to compliance with the Board's remand orders); 
however, on the facts of this case, the examiner's failure to 
address the question constitutes no more than harmless error. 

Since the Board's initial notice in March 2005, the veteran 
has been informed of the criteria for secondary service 
connection, including the concept of aggravation; however, 
throughout his appeal, he has not pursued such a theory of 
the case nor has any evidence been received which even 
suggests that his diabetes mellitus aggravates his 
hypertension.  Under such circumstances, the VA examiner's 
failure to address the question of aggravation could not 
possibly result in prejudice to the veteran or otherwise 
affect the essential fairness of the adjudication.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd and remanded on 
other grounds 444 F.3d 1328 (Fed.Cir. 2006).  Further 
development to remedy the situation would be tantamount to a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support the 
claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  
It would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran. 
Accordingly, such development will not be ordered.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for hypertension is denied.

____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


